DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 20130033488).
Regarding claim 14, Takahashi discloses (Figs. 5, 19-20, 23A-23B) an autostereoscopic device comprising: a substrate (31, 711) comprising a plurality of electrodes (32, 714), a first layer of microcapsules comprising a first dispersion of electrophoretic particles (34B, 76), the first layer located on the substrate, a second layer of microcapsules comprising a second dispersion of electrophoretic particles (34B, 76); and a layer (75) of light-transmissive microcapsules between the first and second layer.
Regarding claim 15, Takahashi discloses (Figs. 5, 19-20, 23A-23B) the light-transmissive microcapsules consist essentially of a light-transmissive fluid (sections 0118-0120). 
Regarding claim 16, Takahashi discloses (Figs. 5, 19-20, 23A-23B) the plurality of electrodes (32, 714) are configured to apply an electric field to the first and second image-forming layers and generate an autostereoscopic image (sections 0097-0101, 0111).
Regarding claim 17, Takahashi discloses (Figs. 5, 19-20, 23A-23B) the electrophoretic particles (34B, 76) of the first dispersion have a first absorption spectrum and the electrophoretic particles (34B, 76) of the second dispersion have a second absorption spectrum (sections 0121-0124).
Regarding claim 18, Takahashi discloses (Figs. 5, 19-20, 23A-23B) the first absorption spectrum is different from the second absorption spectrum (sections 0121-0124).
Regarding claim 19, Takahashi discloses (Figs. 5, 17, 19-20, 23A-23B) the plurality of electrodes (32, 714) comprise concentrator electrodes.
Regarding claim 20, Takahashi discloses (Figs. 5, 19-20, 23A-23B) a method of producing an autostereoscopic image comprising: providing the stereoscopic device; providing a three-dimensional image data to a controller (40); computing an image to be displayed by the first and second layers of microcapsules; and controlling the plurality of electrodes, such that the plurality of electrodes apply an electric field to the first and second layers of microcapsules and the first and second layers of microcapsules generate the autostereoscopic image (sections 0010-0014, 0054-0059, 0070, 0097, 0100).
Allowable Subject Matter
Claims 1-13 are considered allowable subject matter.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the autostereoscopic device of claims 1-6 and 8-10, in particular the limitations of an addressing unit comprising a heating element, wherein the addressing unit is configured to apply heat to the first image-forming layer and the second image-forming layer, and wherein the first image-forming layer and the second image-forming layer generate an autostereoscopic image. The prior art does not disclose or suggest the autostereoscopic device of claims 7 and 11-13, in particular the limitations of a first addressing unit comprising a heating element, wherein the first addressing unit is configured to apply heat to the first image-forming layer, and a second addressing unit comprising a heating element, wherein the second addressing unit is configured to apply heat to the second image-forming layer, wherein the first image-forming layer and the second image-forming layer generate an autostereoscopic image.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871